Citation Nr: 1743034	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  13-09 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased initial rating for bilateral hearing loss, evaluated as noncompensable prior to June 21, 2013, and as 10 percent disabling thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1997 to March 2010.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision by the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO), which granted entitlement to service connection for bilateral hearing loss and assigned a noncompensable rating.  Jurisdiction currently lies with the RO in North Little Rock, Arkansas.

In a January 2015 rating decision, the RO increased the rating to 10 percent, effective from June 21, 2013.  Since that grant did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In November 2016, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge, a transcript of which has been associated with the claims file.

Subsequent to the RO's most recent adjudication of the Veteran's claim in a January 2015 supplemental statement of the case, additional evidence consisting of VA treatment records, Social Security Administration (SSA) records, and a VA audiology examination report, was associated with the record.  As the Veteran's claim is being remanded, the agency of original jurisdiction (AOJ) will have an opportunity to review such newly received records in the readjudication of his claim.  38 C.F.R. § 20.1304 (c) (2016).

With regard to the issue of entitlement to a TDIU currently listed on the cover page, the Board recognizes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU rating is part of an appeal for a higher rating claim when such claim is raised by the record.  In this case, entitlement to a TDIU was denied in a July 2017 rating decision.  The Board is remanding this issue in observance of VA Fast Letter 13-13.

The Board notes that the Veteran filed a timely notice of disagreement (NOD) to a June 2016 rating decision denying entitlement to increased ratings for right and left shoulder disabilities.  When an NOD has been filed with regard to an issue, and a statement of the case (SOC) has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC. Manlincon v. West, 12 Vet. App. 238 (1999).  However, a review of the claims file shows that the AOJ has acknowledged receipt of the NOD and is actively developing that claim.  Accordingly, the Board declines to exercise jurisdiction over that claim for Manlincon purposes as no such action on the part of the Board is warranted at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the issue of increased ratings for bilateral hearing loss, the Veteran was afforded VA examinations in August 2010, December 2014, and June 2017.  Although the August 2010 and June 2017 VA examination reports are associated with the claims file, the December 2014 examination report is not of record.  A December 2014 VA treatment record reflects that a LHI Audiology Exam was scanned into VistA Imaging on December 17, 2014.  A January 2015 note from a Decision Review Officer (DRO) indicates that the examination report "is only available through Vista Web and cannot be copied or uploaded to VBMS."  The AOJ subsequently referenced the report in the January 2015 SSOC.  

The Board is required to conduct a de novo review of the Veteran's claim which entails reviewing the same evidence considered by the RO.  Upon remand, the AOJ must obtain the report of the December 2014 VA examination and associate it with the claims file.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Similarly, as the Veteran and his representative alluded to during the November 2016 hearing, the Veteran has had additional audiometric testing done on multiple occasions at VA health facilities outside the context of VA examinations.  VA treatment records support the Veteran's testimony and show that he had audiograms in June 2011, July 2012, July 2013, and August 2013.  However, the specific results of these tests are not included in the claims file.  As those outstanding VA audiogram results may provide relevant information regarding the severity of the Veteran's bilateral hearing loss, they should be obtained prior to adjudication of this issue on the merits.

Additionally, VA Fast Letter 13-13 provides that if the Veteran has filed a Notice of Disagreement (NOD) regarding an increased evaluation for a service-connected disability, and while the appeal is pending, the Veteran claims TDIU due, at least in part, to the disability on appeal, and the rating decision denies the TDIU claim, then the TDIU claim is now part of the pending appeal, and a Statement of the Case (SOC), or Supplemental Statement of the Case (SSOC) must be issued.  Here, the Veteran filed a NOD in November 2010, initiating an appeal of the September 2010 rating decision granting entitlement to service connection for bilateral hearing loss and assigning a noncompensable rating.  Thereafter, during the course of this appeal, the Veteran filed a claim of entitlement to a TDIU based, in part, on his service-connected hearing loss disability.  See March 2017 VA 21-8940.  The RO denied entitlement to a TDIU in a July 2017 rating decision.  A SOC or SSOC has not been issued to the Veteran for his claim of entitlement to a TDIU.  Thus, as the Veteran's situation is specifically contemplated by Fast Letter 13-13, this matter is remanded to the AOJ to ensure due process and compliance with Fast Letter 13-13.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should undertake appropriate action on the TDIU claim as set forth in Fast Letter 13-13.

2. Obtain and associate with the Veteran's claims file copies of the full results of any audiograms conducted during VA treatment, including those contained in any relevant VA records viewable in CPRS Tools/Audiogram Display, Vista Imaging, or any similar viewing tool.  Specifically, attempt to obtain audiograms conducted in June 2011, July 2012, July 2013, and August 2013, as well as the full examination report for the VA audiology examination conducted on December 17, 2014.  

In addition, obtain any outstanding VA treatment records documenting treatment for the issues on appeal dated since July 2017 and associate them with the claims file.  

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  If attempts to obtain these records are unsuccessful, the Veteran and his representative must be informed of the negative results, the attempts made to obtain the records, and what further actions will be taken.  The Veteran must also be given an opportunity to provide the records himself.

3. Following the completion of the foregoing, and any other development deemed necessary, the AOJ should readjudicate the Veteran's claims.  If the claims are denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




